                         Case 18-17271-mkn                      Doc 12-2               Entered 12/26/18 22:29:46                   Page 1 of 4
 Fill in this information to identify the case:

  Debtor name Jo & Mike Properties, LLC
  United States Bankruptcy Court for the:                                  District of Nevada
                                                                                       (State)

  Case number (If known):       18-17271                                                                                                           Check if this is an
                                                                                                                                                      amended filing
 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
     No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
     Yes. Fill in all of the information below.
Part 1: List Creditors Who Have Secured Claims
                                                                                                                             Column A                Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                              Amount of claim         Value of collateral
                                                                                                                             Do not deduct the value that supports this
                                                                                                                             of collateral.          claim
2.1 Creditor’s name                                           Describe debtor’s property that is subject to a lien

                                                                Office Building, 6490 W. Desert Inn, Rd Las Vegas
                                                                Nevada 89146                                                 $ 630,000               $ 630,000
     Creditor’s mailing address
      9126 SW Ridder Rd
      Wilsonville Or, 97070                                   Describe the lien

    Creditor’s email address, if known                         Is the creditor an insider or related party?
                                                                No
                                                                Yes
    Date debt was incurred 6/26/18                             Is anyone else liable on this claim?
                                                                No
    Last 4 digits of account
    number                    0152
                                                                Yes. Fill out Schedule H: Codebtors (Official Form 206H).
    Do multiple creditors have an interest in the              As of the petition filing date, the claim is:
    same property?                                             Check all that apply.
     No                                                        Contingent
     Yes. Specify each creditor, including this creditor,        Unliquidated
             and its relative priority.                           Disputed



2.2 Creditor’s name                                            Describe debtor’s property that is subject to a lien
                                                                Office Building, 6490 W. Desert Inn, Rd Las Vegas
                                                                Nevada 89146                                                 $ 2,961                 $ 630,000

     Creditor’s mailing address
     PO Box 551220
      Las Vegas, NV 89155                                     Describe the lien
                                                                      Property Taxes

    Creditor’s email address, if known                         Is the creditor an insider or related party?
                                                                No
                                                                Yes
                                                               Is anyone else liable on this claim?
    Date debt was incurred                                      No
    Last 4 digits of account
    number
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H).
    Do multiple creditors have an interest in the              As of the petition filing date, the claim is:
    same property?                                             Check all that apply.
     No                                                        Contingent
     Yes. Have you already specified the relative             Unliquidated
             priority?                                          Disputed
          No. Specify each creditor, including this
                  creditor, and its relative priority.


         Yes. The relative priority of creditors is
                  specified on lines



   Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                          page 1 of
                   Case 18-17271-mkn               Doc 12-2        Entered 12/26/18 22:29:46         Page 2 of 4
3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional   $ 632961
   Page, if any.




  Official Form 206D                  Schedule D: Creditors Who Have Claims Secured by Property                    page 1 of
                           Case 18-17271-mkn                    Doc 12-2              Entered 12/26/18 22:29:46                  Page 3 of 4
  Debtor            Jo & Mike Properties, LLC                                                            Case number (if known) 18-17271
                    Name



                                                                                                                            Column A                Column B
 Part 1:        Additional Page                                                                                             Amount of claim         Value of collateral
                                                                                                                            Do not deduct the value that supports this
                                                                                                                            of collateral.          claim
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
  previous page.

2. _ Creditor’s name                                          Describe debtor’s property that is subject to a lien


                                                                                                                            $                       $
     Creditor’s mailing address



                                                              Describe the lien


    Creditor’s email address, if known                        Is the creditor an insider or related party?
                                                                 No
                                                                 Yes


                                                              Is anyone else liable on this claim?
    Date debt was incurred                                     No
    Last 4 digits of account
    number
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the             As of the petition filing date, the claim is:
    same property?                                            Check all that apply.
     No                                                       Contingent
     Yes. Have you already specified the relative             Unliquidated
               priority?                                       Disputed
            No. Specify each creditor, including this
                    creditor, and its relative priority.




            Yes. The relative priority of creditors is
                    specified on lines



2._ Creditor’s name                                           Describe debtor’s property that is subject to a lien



                                                                                                                            $                       $
     Creditor’s mailing address



                                                              Describe the lien


    Creditor’s email address, if known                        Is the creditor an insider or related party?
                                                                 No
                                                                 Yes
                                                              Is anyone else liable on this claim?
    Date debt was incurred                                     No
    Last 4 digits of account
    number
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H).

    Do multiple creditors have an interest in the             As of the petition filing date, the claim is:
    same property?                                            Check all that apply.
     No                                                       Contingent
     Yes. Have you already specified the relative             Unliquidated
               priority?                                       Disputed
            No. Specify each creditor, including this
                    creditor, and its relative priority.




            Yes. The relative priority of creditors is
                    specified on lines



  Official Form 206D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page    of
                      Case 18-17271-mkn                 Doc 12-2           Entered 12/26/18 22:29:46                      Page 4 of 4
Debtor                                                                                           Case number (if known)
               Name



Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                On which line in Part 1     Last 4 digits of
         Name and address
                                                                                                                did you enter the           account number
                                                                                                                related creditor?           for this entity
                 Law Offices of Amy N. Tirre, a professional corporation
               37115 Lakeside Drive, Suite, A, Reno Nevada 89509
                                                                                                          Line 2. 1                         0    1      5    2




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




                                                                                                                Line 2.




Form 206D                         Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page    of
